OPINION — AG — ** VOLUNTEER FIRE DEPARTMENT — RETIREMENT — TERM OF SERVICE ** QUESTION(1): IS A MEMBER OF A VOLUNTEER FIRE DEPARTMENT OF A CITY OF THE FIRST CLASS WHO IS FIFTY YEARS OF AGE AND WHO HAS SERVED CONTINUOUSLY AS A VOLUNTEER FIREMAN WITHOUT PAY FOR TWENTY YEARS ENTITLED TO RETIRE ON A PENSION ?, QUESTION(2): IS A MINIMUM AMOUNT OF SUCH PENSION $25.00 PER MONTH WHERE THE FIREMAN RECEIVE NO REGULAR COMPENSATION AND THE FUND IS SUFFICIENT TO PAY SUCH AMOUNT ?, QUESTION(3): HAS THE TRUSTEES OF THE FIREMAN'S RELIEF AND PENSION BOARD OF A CITY OF THE FIRST CLASS AUTHORITY TO MAKE A LUMP SUM SETTLEMENT WITH A VOLUNTEER FIREMAN WHO HAS SERVED MORE THAN TWENTY YEARS WITHOUT PAY IN LIEU OF MONTHLY PAYMENTS ? — SEE OPINION (RETIREMENT, MUNICIPALITY, VOUCHERS, LUMP SUM) CITE: 11 O.S. 376 [11-376], 11 O.S. 361 [11-361] — 11 O.S. 380 [11-380] [11-380], 11 O.S. 364 [11-364], 11 O.S. 379 [11-379] (JAMES C. HARKIN)